HAMILTON. PJ.,
dissenting:
I dissent from the opinion of the majority of the court in this case, for the reason that I do not find anything in law or equity to sustain it under the facts of the ease.
In view of the fact that the case is one that leads to extended discussion, there is no point to be gained by the filing of an extended opinion, and I will content myself with briefly stating the main reasons why I dissent, and why I cannot concur in their conclusions.
At the outset, it appears to me that the issue presented involves a trial of the right of property in a receivership case, which, it has been frequently held, is not maintainable.
The jurisdiction of the court to determine the question in a receivership case is not stressed by the appellant, since they were parties to the receivership action. But, however that may be, it is a matter of jurisdiction of the court to hear and determine the disputed question not involved in the receivership. A waiver could not give the court jurisdiction over the subject-.matter, if it did not have such.
The majority opinion is based solely upon the doctrine of equitable estoppel, which deals with law and equitable principles, which is proper in a proceeding by a creditor to set aside a transfer of property as in fraud of creditors. That is not the case here.
Henry W. Roos mentally and physically failed and is represented here by a guardian. He developed a large busi*68ness and secured many patents on appliances used in the business and became the owner thereof. These patents were made a matter of public record, which the courts have held are on a plane with public records affecting the title to real estate, and, therefore, constitute notice to the world. He leased four patents and a license held by him to his Company. It must be remembered at all times he was and remained the sole owner of the patents. The depression came on and the business failed and went into the hands of receivers. During the receivership, the company sought to negotiate a loan with the appellee bank, and the bank in' looking over the assets of the company found that the company did not own the four patents and the license, but only had a license to use the same. Thereupon, the bank suggested that Roos assign his patents to the company in order to strengthen its assets. This Roos was willing to do and did assign the four patents and the license, which, as above stated, were only licensed to his company, and so carried on the books. Thereupon, the bank was entirely satisfied and notified Roos of this fact and made the loan, which loan was afterwards paid off.
The Bank later loaned money to the receivers, who undertook to operate the business, and the bank became a creditor thereby. The receivers gave up trying to operate the business and an order of sale for all the assets of the company was made and the affairs of the company were being wound up. At the receivership sale, the bank purchased the assets of the company.
It will be noted that there was nothing up to this time to indicate that the fifteen patent improvements on the appliances used by the company were otherwise than personally owned by Ro.os. He had done nothing toward transferring any title whatsoever to the fifteen patents in question here. In fact he was under no obligation whatsoever to assign to the company the four patents and the license, but to aid his company to continue in business was his great desire. He did assign the four patents and the license to the company. And a loan was made at that time.
At the receivership sale, the Bank resold the assets so purchased to what is known as Baker Roos, Inc., a concern in Indianapolis, Indiana. The bank then discovered that there were some patents, or patent improvements, which were not assigned, and were not a part of the assets. Thereupon the bank undertook for the benefit of the Baker Roos, Inc. and itself to get possession of the fifteen patent improvements, which the bank and the Baker Roos, Inc., thought important. So they undertook to fasten on Roos an obligation to transfer the fifteen patent improvements, some of which had been patented by Roos after the receivership, as having been transferred to the company prior to the receivership.
It is not shown there was any consideration or obligation on the part of Roos to do so, or even to transfer the four patents and one license that were transferred. It appears that Roos some time during the progress of the Company assigned the fifteen patent improvements to his daughter, as trustee, for his benefit; he to have the benefit of the fifteen patent improvments, if any resulted therefrom. This probably is what gave rise to the idea that Roos was guilty of some fraudulent transaction. If there was any, the proper proceeding would be one on the part of creditors to set aside the conveyance of property as in fraud of their rights.
This case has some features of an intent to compel specific performance and the transfer of property, for which they never paid any consideration, and concerning which there was never any; promise on the part of the owner to transfer the property.
The majority opinion decides the case on the proposition that Roos is estopped to deny he never parted with title to the property.
Probably the only ground on which the appellees base their claim is, although the company only had a license to use the four patents and one license, and they had no knowledge of the fifteen patent improvements, some *69of which had not even been patented, that the bank, when it said to him “we will feel better when you make an absolute assignment of all the patents”, and they used the word “All”, but when they used that word they were only discussing the four patents and the license at the time, and did not know of the fifteen patents, although they were a matter of public record, of which they were bound to take notice. But they were entirely ’¡satisfied when the specific assignment Was made of the four patents and the one license.
How it could be claimed that this would result in transferring all title is more than I can understand. Wherein does the rule of equitable estoppel apply as to Roos? What is it that he was bound to do that he did not do? From claiming property which had never been the subject of transfer before? He did all the bank asked of him in assigning the patents and the license, in which the company had no interest. Was he silent when he ought to have spoken? Moreover, his patents were a matter of public record, of which the world is bound to take notice. That he had such patents, there was no reason for disclosing. In any event, they were made a matter of public record.
Under these briefly stated facts and conditions which might be greatly augmented, were it purposeful to do so, enough has been stated to indicate the doctrine of equitable estoppel has no place in the case, and neither has it been established that a court has jurisdiction in receivership case to try the title to property.
It is entirely inferable from what has taken place in this case that the appellee bank is undertaking to secure these patent improvements from Roos, for the benefit of Baker Roos, Inc., in which Company it is more or less interested, growing out of the resale of the assets of the H. W. Roos Company to Baker Roos, Inc., and is an attempt to get the patent improvements from Roos, the inventor, who has mentally and physically failed, without paying any consideration therefor, notwithstanding Roos had at all times acted in good faith with the Bank.
I find the equities to be with the appellant.